DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s After final amendment filed on December 29, 2021. 
Claims 1-2, 17, 19, and 21-22 have been amended. 
Claims 15 has been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 9, filed December 29, 2021, with respect to Claims 17 and 21 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities in the claims. 
Applicant’s arguments, see Pg. 9-10, filed December 29, 2021, with respect to Claim 2 have been fully considered and are persuasive.  The double patenting objection of the claim has been withdrawn. Applicant argues that claim 2 is not a substantial duplicate of claim 1 since it recites “the radiotherapy system comprising a radiotherapy unit, wherein a spatial dose delivered can be changed by adjusting the beam shape settings”. 
 Applicant’s arguments, see Pg. 10-12, filed December 29, 2021, with respect to Claims 1-14 and 16-22 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 1, 2, and 19, Applicant has amended the claims to include the allowable subject matter indicated in the previous Office action. 
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Bzdusek (U.S. 2018/0154177) in view of Danielsson (U.S. 2012/316377).
Regarding claim 1:
Bzdusek discloses a method for treatment planning for a radiotherapy, wherein delivered radiation is determined using an optimization problem that steers the delivered radiation according to objectives reflecting criteria for regions of interest, that include at least one of: at least one target to be treated during treatment of a patient, organs at risk and/or healthy tissue; said method comprising the steps of: 
controlling a voxel set calculating module ([0017]-[0020], computing device and segmenter; [0035], segmenter embodied in a processor) for determining an inner set of voxels ([0018], determination of voxels using a segmenter) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
controlling the voxel set calculating module for providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided; [0018] and [0035], segmenter), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
controlling the voxel set calculating module for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200), said at least one outer set of voxels (Fig. 2, voxel 216) being located outside said outer surface of the target 
controlling the voxel set calculating module ([0017]-[0018] and [0035], processor) for providing a respective frame description for each outer set of voxels ([0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment); and 
controlling a calculation module ([0035], RT optimization unit is embodied in a processor), to generate radiation dose profiles ([0045]-[0046], planned doses for optimized plan are generated) to be delivered to the target using said frame descriptions in the optimization problem that steers the delivered radiation ([0045]-[0046], objective functions used for optimization).
Danielsson teaches wherein the inner set of said voxels is determined to be outside an outer surface of the target volume ([0072]-[0075], voxels located outside of target volume).
However, Bzdusek and Danielsson fails to disclose wherein an inner surface of the inner set of voxels is adjacent to the outer surface of the target volume.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 3-14, and 17-18 are allowable by virtue of their dependency. 
Regarding claim 2:
Bzdusek discloses a method for treatment planning for a radiotherapy system, the radiotherapy system comprising a radiotherapy unit, wherein a spatial dose delivered can be changed by adjusting beam shape settings, wherein delivered radiation is determined using an 
controlling a voxel set calculating module ([0017]-[0020], computing device and segmenter; [0035], segmenter embodied in a processor) for determining an inner set of voxels ([0018], determination of voxels using a segmenter) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
controlling a voxel set calculating module ([0017]-[0020], computing device and segmenter; [0035], segmenter embodied in a processor) for providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
 controlling a voxel set calculating module ([0017]-[0020], computing device and segmenter; [0035], segmenter embodied in a processor) for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200), said at least one outer set of voxels (Fig. 2, voxel 216) being located outside said outer surface of the target volume (Fig. 2, voxel set 216 outside of target 200) and said inner set of voxels (Fig. 2, voxel set inside 200); 
controlling a voxel set calculating module ([0035], processor) for providing a respective frame description for each outer set of voxels ([0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment); and 

Danielsson teaches said inner set of voxels being located outside said outer surface ([0072]-[0075], voxels located outside of target volume).
However, Bzdusek and Danielsson fails to disclose wherein an inner surface of the inner set of voxels is adjacent to the outer surface of the target volume.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Regarding claim 19:
Bzdusek discloses a treatment planning computer structure for treatment planning in radiotherapy, wherein delivered radiation is determined using an optimization problem that steers the delivered radiation according to objectives reflecting criteria for regions of interest, that include at least one of: at least one target to be treated during treatment of a patient, organs at risk and/or healthy tissue, comprising: 
a voxel set calculating module (Fig. 1, 110 and 108; [0017]-[0020], computing device and segmenter; [0035], segmenter embodied in a processor) for calculating an inner set of voxels that encompasses an outer surface of a target volume based on a first frame description for an inner set of voxels ([0018], determination of voxels using a segmenter), where the first frame description reflecting criteria for the inner set of voxels, and at least one outer set of voxels (Fig. 
a calculation module ([0035], RT optimization unit is embodied in a processor) configured for generating radiation dose profiles to be delivered to the target ([0045]-[0046], planned doses for optimized plan are generated), for providing a convex optimization problem that steers the delivered radiation according to the objectives ([0045]-[0046], objective functions used for optimization), and for calculating dose profiles for specific treatment configurations ([0045]-[0046], objective functions used for optimization). This element is interpreted under 35 U.S.C. 112(f) as any structure or software as disclosed in the specification that is able to perform the claimed function. (Bzdusek discloses a computer structure that performs the claimed function in Fig. 1, 100, 114 and 116, and in [0019] and [0035]).
Danielsson teaches an inner set of voxels that is outside the outer surface of the target volume ([0072]-[0075], voxels located outside of target volume).
However, Bzdusek and Danielsson fails to disclose wherein an inner surface of the inner set of voxels is adjacent to the outer surface of the target volume.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 20-21 are allowable by virtue of their dependency. 
Regarding claim 22:

controlling a voxel set calculating module for determining an inner set of voxels ([0018], determination of voxels) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
controlling the voxel set calculating module for providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
controlling the voxel set calculating module for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200), said at least one outer set of voxels (Fig. 2, voxel 216) being located outside said outer surface of the target volume (Fig. 2, voxel set 216 outside of target 200) and said inner set of voxels (Fig. 2, voxel set inside 200); 
controlling the voxel set calculating module for providing a respective frame description for each outer set of voxels ([0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment); and 

However, Bzdusek fails to disclose wherein an inner surface of the inner set of voxels is directly adjacent to the outer surface of the target volume.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884